Citation Nr: 0610232	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right testicle injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from February 1953 to 
February 1955.

The Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) issued a decision in 
November 1999 denying the veteran's original claim of service 
connection for residuals of a right testicle injury.  By a 
decision of March 2000, the RO confirmed and continued a 10 
percent evaluation assigned for plantar warts.  The veteran 
timely perfected appeals to these adverse determinations.

In May 2001 and August 2002, the Board remanded the case to 
the RO for further development of the evidence.  While the 
case was on remand, the RO issued a supplement statement of 
the case (SSOC), on May 27, 2003, regarding the issues on 
appeal. Thereafter, on May 30, 2003, the veteran completed a 
VA form in which he requested that the issues listed in the 
SSOC be withdrawn from appellate consideration.  

In August 2003, the veteran submitted an application to 
reopen his claim of service connection for residuals of right 
testicle injury.  The RO issued a decision in September 2003 
determining that new and material evidence had not been 
submitted to reopen that service connection claim.  

A hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing is of record.  



FINDINGS OF FACT

1.  In a decision dated in November 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a right testicle injury.

2.  Evidence received since that decision is either 
cumulative or redundant or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1999 decision of the RO denying service 
connection for residuals of a right testicle injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since that decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO, dated in August 2003 
satisfied the duty to notify provisions.  The veteran has 
been accorded an examination for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

Note also that the August 2003 VCAA letter from the RO 
advising the claimant of his rights and responsibilities in 
VA's claims process predated the RO's September 2003 decision 
initially determining that new and material evidence had not 
been submitted to reopen the claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Legal Criteria

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.

The veteran submitted his petition to reopen his claim for 
service connection for residuals of a right testicle injury 
since August 29, 2001.  According to the definition since 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
military service or, if pre-existing service, was aggravated 
therein beyond its natural progression.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The RO denied service connection for residuals of a right 
testicle injury in November 1999.  As previously mentioned, 
the veteran appealed that decision, but later withdrew that 
appeal, so the November 1999 decision became final.  So the 
Board's analysis of the evidence starts from that point.  The 
Board, however, will first review the evidence that was 
before the RO when the veteran's claim was last considered.  
The evidence considered in connection with the RO's November 
1999 decision included the following:  service medical 
records, as well as VA clinical reports, dated from 1990 to 
1997.

At the January 1955 examination for service separation, the 
veteran made no reference to having sustained a right 
testicle injury or to having contracted mumps.  The 
genitourinary system was evaluated as normal.  Other service 
medical records are unavailable, and were presumably 
destroyed in a fire at a records center.

Postservice medical records prior to 1990 make no reference 
to any disorder involving the right testicle.  A March 1990 
VA treatment notation discloses that the veteran was found to 
have tenderness of the epididymis, but no testicle pathology 
was reported.  When the veteran was seen at a VA urology 
clinic in January 1991, he gave a history of an enlarged 
right testicle since a fall from a truck in 1954 during 
military service.  Physical examination revealed some right 
testicle enlargement.  No specific pathology of the right 
testicle was then identified.  VA treatment records since 
1990 indicate that the veteran has erectile dysfunction and 
prostatitis.  

VA ultrasound of the veteran's scrotum in March 1996 was 
interpreted as showing multiple confluent cystic structures 
in the inferior pole of the left (emphasis added) testicle.  
The examiner remarked that this finding possibly represented 
cystic degeneration of a hematoma related to the veteran's 
remote trauma; clinical correlation was recommended.  Also 
noted on ultrasound was a tiny cyst of the right epididymis.  
The examiner did not comment on the etiology of the right 
testicle epididymal cyst.

The evidence available in November 1999 did not establish 
that the veteran had a right testicle disorder that had its 
onset in or was attributable to any event or occurrence of 
his military service.  In this regard, the Board finds 
noteworthy the absence of any documented complaints or 
findings with respect to the right testicle for a period of 
about 35 years after the veteran completed military service.  
The VA clinician, who performed ultrasonography of the 
scrotum in March 1996, related a cyst of the left, not right 
testicle, to the veteran's history of inservice testicle 
trauma.  

The evidence added to the record since the RO's November 1999 
decision includes VA clinical reports, dated from 1999 to 
2005; a transcript of a hearing held in March 2001 at the RO 
before a VLJ; an October 2002 statement from a service 
comrade; a report of a VA genitourinary examination performed 
in April 2003; and a transcript of a hearing held in 
September 2005 at the RO before a VLJ. 

At the veteran's personal hearing in March 2001, he testified 
that he injured his right testicle during service when he had 
to jump clear of an unloading dump truck.  He stated that he 
experienced severe swelling of the right testicle immediately 
after the injury and was hospitalized for about one week.  He 
asserted that he now has a scar of the right testicle and 
erectile dysfunction as residuals of the right testicle 
injury.  He also contended that erectile dysfunction may be 
attributable to mumps he contracted during service.  He 
essentially reiterated that testimony at his September 2005 
personal hearing.  

A VA genitourinary examination was performed in April 2003.  
The examiner remarked that the claims file had been reviewed.  
The veteran gave a history indicating right testicle trauma 
in service, after which he developed a large hematoma that 
had to be drained.  He denied significant problems after 
this.  In the past five or six years, he had reportedly 
experienced difficulty sustaining erections, a problem he 
attributed to the inservice right testicle trauma.  He 
indicated he had good libido and remarked that he had been 
successful in having intercourse with the aid of a vacuum 
erection device.  

Physical examination revealed a slightly rugged feel of the 
outer surface of the right testicle, but the testicle had 
adequate volume; the examiner made no reference to any scars 
of the right testicle.  The assessment was history of right 
testicle injury and likely status post drainage of hematoma.  
It was the examiner's opinion that this injury had not 
resulted in the veteran's erectile dysfunction or produced 
any other significant impact on his health.  It was believed 
that erectile dysfunction was secondary to normal 
neurovascular changes from aging.

The April 2003 VA genitourinary examiner specifically 
determined that there was no relationship between the 
veteran's current erectile dysfunction and inservice right 
testicle trauma.  Indeed, the examiner ruled out any residual 
impairment whatsoever stemming from inservice right testicle 
trauma.  Moreover, the April 2003 VA genitourinary examiner 
did not find that any enlargement or changes in texture of 
the right testicle, first noted decades after service, were 
actually manifestations of current right testicle pathology.  

As well, there is no medical evidence of the claimed scar of 
the right testicle alleged as a residual of inservice right 
testicle trauma.  Finally, there is no medical opinion in the 
record substantiating the assertion that the veteran now has 
a right testicle disorder attributable to an alleged case of 
mumps while he was in the military.  In all, the medical 
evidence demonstrates that any right testicle swelling or 
hematoma, that followed inservice right testicle trauma, was 
an acute and transitory phenomenon that resolved without 
producing chronic residual disability.  

The Board regards as credible the veteran's testimony that he 
injured his right testicle during service when he jumped 
clear of the unloading dump truck.  Indeed, the appellant is 
competent to testify that he sustained trauma to the right 
testicle during service because such an occurrence/phenomenon 
is capable of lay observation.  See, Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  The 
veteran's testimony is further corroborated by a service 
comrade whose October 2002 statement recalls the veteran's 
hospitalization during service, a hospitalization the veteran 
reports was for treatment of right testicle trauma.  

In any event, the veteran's testimony alleging that any 
current right testicle disorder is attributable to an event 
or occurrence of military service amounts to a opinion about 
a matter of medical causation.  There is no indication from 
the record that the veteran has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He 
has provided no medical opinion that he now has a right 
testicle disorder that is linked to the episode of right 
testicle trauma during military service.  

Evidence added to the record since November 1999 is new.  The 
additional medical evidence, however, is not material since 
does not provide a link between a right testicle disorder, if 
now present, and any incident of military service, including 
especially the inservice episode of testicle trauma.  As 
well, the additional evidence provided by the veteran's 
testimony is not material since it amounts to an opinion 
about a matter of medical causation.  However, lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim for compensation benefits.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for residuals of a right testicle 
injury, and the appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


